EXHIBIT 10.1

 

BOSTON SCIENTIFIC CORPORATION

INTENT TO GRANT

DEFERRED STOCK UNIT AWARD AGREEMENT

This Agreement, dated as of the 31st day of May, 2005 (the "Grant Date"), is
between Boston Scientific Corporation, a Delaware corporation (the "Company"),
and the person whose name appears on the Signature Page of this Agreement (the
"Participant"), an employee of the Company or any of its affiliates or
subsidiaries. All capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Company's Long-Term Incentive Plan set forth on
the Signature Page of this Agreement (the "Plan").

This Agreement must be signed by the Participant and returned to the Stock Award
Administration Department of the Company at least six (6) months prior to the
first intended issue date described herein in order to be effective.

1.      Grant and Acceptance of Award. The Company hereby indicates its intent
to award to the Participant that number of Deferred Stock Units set forth on the
Signature Page of this Agreement (the "Unit"), each Unit representing the
Company's commitment to issue to Participant one share of the Company's common
stock, par value $.01 per share (the "Stock"), subject to certain eligibility
and other conditions set forth herein. The award is intended to be granted
pursuant to and is subject to the terms and conditions of this Agreement and the
provisions of the Plan.

2.      Eligibility Conditions upon Award of Units. Participant hereby
acknowledges the intent of the Company to award Units subject to certain
eligibility and other conditions set forth herein.

3.      Satisfaction of Conditions. Except as otherwise provided in Section 5
hereof (relating to death of the Participant), Section 6 hereof (relating to
Retirement or Disability of the Participant) and Section 8 hereof (relating to
Change in Control of the Company), the Company intends to award shares of Stock
hereunder subject to the eligibility conditions described in Section 7 hereof in
equal annual installments on each of three anniversaries of the date first set
forth above, beginning on the first anniversary of the date of grant. No shares
of Stock shall be issued to Participant prior to the date on which the Units
vest.

4.      Participant's Rights in Stock. The shares of Stock if and when issued
hereunder shall be registered in the name of the Participant and evidenced in
the manner as the Company may determine. During the period prior to the issuance
of Stock, the Participant will have no rights of a stockholder of the Company
with respect to the Stock, including no right to receive dividends or vote the
shares of Stock.

5.      Death. Upon the death of the Participant while employed by the Company
and its affiliates or subsidiaries, the Company will issue to the Participant or
beneficiary of the Participant as set forth under the provisions of the
Company's program of life insurance for employees, any shares of Stock to
Participant to be awarded hereunder that remain subject to eligibility
conditions.

6.      Retirement or Disability. In the event of the Participant's Retirement
or Disability, the Company will issue to Participant any shares of Stock to be
awarded hereunder that remain subject to eligibility conditions.

7.      Other Termination of Employment -- Eligibility Conditions. Eligibility
to be issued shares of Stock is conditioned on Participant’s continuous
employment with the Company through and on the applicable anniversary of the
date as set forth in Section 3 above. If the employment of the Participant with
the Company and its affiliates or subsidiaries is terminated (other than for
cause) by the Company or Participant separates from the Company and its
affiliates or subsidiaries at the request of the Company for any reason, the
Company will issue to Participant any shares of Stock to be awarded hereunder
that remain subject to eligibility conditions. If the Participant separates from
the Company and its affiliates or subsidiaries for other reasons, any units that
remain subject to eligibility conditions shall be void and no Stock shall be
issued.

 

 


--------------------------------------------------------------------------------



 

-2-

 

 

 

8.      Change in Control of the Company. In the event of a Change in Control of
the Company, the Company will issue to Participant any shares of Stock to be
awarded hereunder that remain subject to eligibility conditions.

9.      Consideration for Stock. The shares of Stock are intended to be issued
for no cash consideration.

10.    Delivery of Stock. The Company shall not be obligated to deliver any
shares of Stock to be awarded hereunder until (i) all federal and state laws and
regulations as the Company may deem applicable have been complied with; (ii) the
shares have been listed or authorized for listing upon official notice to the
New York Stock Exchange, Inc. or have otherwise been accorded trading
privileges; and (iii) all other legal matters in connection with the issuance
and delivery of the shares have been approved by the Company's legal department.

11.    Tax Withholding. The Participant shall be responsible for the payment of
any taxes of any kind required by any national or local law to be paid with
respect to the Units or the shares of Stock to be awarded hereunder, including,
without limitation, the payment of any applicable withholding, income, social
and similar taxes or obligations. Except as otherwise provided in this Section,
upon the issuance of Stock or the satisfaction of any eligibility condition with
respect to the Stock to be issued hereunder, the Company shall hold back from
the total number of shares of Stock to be delivered to the Participant, and
shall cause to be transferred to the Company, whole shares of Stock having a
Fair Market Value on the date the shares are subject to issuance an amount as
nearly as possible equal to (rounded to the next whole share) the Company’s
withholding, income, social and similar tax obligations with respect to the
Stock. To the extent of the Fair Market Value of the withheld shares,
Participant shall be deemed to have satisfied Participant’s responsibility under
this Section 11 to pay these obligations. The Participant shall satisfy
Participant’s responsibility to pay any other withholding, income, social or
similar tax obligations with respect to the Stock, and (subject to such rules as
the Committee may prescribe) may satisfy Participant’s responsibility to pay the
tax obligations described in the immediately preceding sentence, by so
indicating to the Company in writing at least thirty (30) days prior to the date
the shares of Stock are subject to issuance and paying the amount of these tax
obligations in cash to the Company within ten (10) business days following the
date the Units vest or by making other arrangements satisfactory to the
Committee for payment of these obligations. In no event shall whole shares be
withheld by or delivered to the Company in satisfaction of tax withholding
requirements in excess of the maximum statutory tax withholding required by law.
The Participant agrees to indemnify the Company against any and all liabilities,
damages, costs and expenses that the Company may hereafter incur, suffer or be
required to pay with respect to the payment or withholding of any taxes. The
obligations of the Company under this Agreement and the Plan shall be
conditional upon such payment or arrangements, and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.

12.    Investment Intent. The Participant acknowledges that the acquisition of
the Stock to be issued hereunder is for investment purposes without a view to
distribution thereof.

13.    Limits on Transferability. Until the eligibility conditions of this award
have been satisfied and shares of Stock have been issued in accordance with the
terms of this Agreement or by action of the Committee, the Units awarded
hereunder are not transferable and shall not be sold, transferred, assigned,
pledged, gifted, hypothecated or otherwise disposed of or encumbered by the
Participant. Transfers of shares of Stock by the Participant are subject to the
Company’s Stock Trading Policy.

14.    Award Subject to the Plan. The award to be made pursuant to this
Agreement is made subject to the Plan. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained in this
Agreement and a term or provision of the Plan, the applicable terms and
conditions of the Plan will govern and prevail. However, no amendment of the
Plan after the date hereof may adversely alter or impair the issuance of the
Stock to be made pursuant to this Agreement.

15.    No Rights to Continued Employment. The Company’s intent to grant the
shares of Stock hereunder shall not confer upon the Participant any right to
continued employment or other association with

 


--------------------------------------------------------------------------------



 

-3-

 

 

the Company or any of its affiliates or subsidiaries; and this Agreement shall
not be construed in any way to limit the right of the Company or any of its
subsidiaries or affiliates to terminate the employment or other association of
the Participant with the Company or to change the terms of such employment or
association at any time.

16.    Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principle
executive offices of the Company and to the Participant at the address appearing
in the personnel records of the Company for such Participant or to either party
at such other address as either party may designate in writing to the other. Any
such notice shall be deemed effective upon receipt thereof by the addressee.

17.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of The Commonwealth of Massachusetts
(without regard to the conflict of laws principles thereof) and applicable
federal laws.

18.    Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.

19.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.



 


--------------------------------------------------------------------------------



 

-4-

 

 

 

SIGNATURE PAGE

IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Participant have executed and delivered this Agreement as a sealed instrument as
of the date and year first above written.

 

 

PLAN: 2003 LONG-TERM INCENTIVE PLAN

Number of Deferred Stock Units:

30,000

 

Issuance Schedule

10,000 units

May 31, 2006

10,000 units

May 31, 2007

10,000 units

May 31, 2008

 

 

 

BOSTON SCIENTIFIC CORPORATION

 

 

By: ______________________________

Name: James R. Tobin

President and Chief Executive Officer

 

 

 

PARTICIPANT

 

 

__________________________________

Lucia L. Quinn

 

 

 

 

 